           Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 1 of 9

                                                                              USDCSDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              ELECTRONlCALL Y FILED
------------------------------------------x                                   DOC#:.,;..·----"-'--------,-
UNITED STATES OF AMERICA,                                                     DATE FIJ,ED: '::\ l~o/;;l.o\l\



                             -against-                                              S7 98-cr-1023 (LAK)
                                                                                     [16-cv-3119 (LAK)]


W ADIH EL-HAGE,

                                           Defendant.
------------------------------------------x


                                         MEMORANDUM OPINION

                                    Appearances:

                                           Sean Buckley
                                           Assistant United States Attorney
                                           Geoffrey Berman
                                           UNITED STATES ATTORNEY

                                           Alan Mitchel Nelson
                                           Ezra Spilke
                                           LAW OFFICES OF ALAN NELSON

                                           Attorneys for Defendant


LEWIS A. KAPLAN, District Judge.

                 Defendant Wadih El-Hage seeks to vacate his sentence pursuant to 28 U.S.C. § 2255

on the basis of ineffective assistance of counsel. For the reasons set forth below, the Court concludes

that a hearing is unnecessary to resolve the motion and the papers conclusively showthatthe defendant

is not entitled to relief.
              Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 2 of 9




                                                                                                                  2

                                                     Background

                      Defendant Wadih El-Hage was convicted of various offenses relating to the 1998 al

Qaeda bombings of the United States Embassies in Dar es Salaam, Tanzania, and Nairobi, Kenya after

a five-month trial from January to May 2001. The defendant was represented at trial by Sam Schmidt

and Joshua Dratel. Mr. Schmidt was assigned to the defendant in March 1999 and Mr. Dratel in

August 1999. 1 These attorneys worked with the defendant for over a year to prepare for trial.2 During

that time, the defendant communicated to his attorneys and claims that he persisted in his desire to

testify at trial. 3

                      In November 2000, one of El-Hage's co-defendants assaulted a guard at the

Metropolitan C01Tectional Center ("MCC") where both were being held in pretrial detention.4

Following the assault, conditions in the defendant's unit at the MCC deteriorated and the defendant

suffered a mental break, losing all memory of his adult life. 5 Following a court-ordered psychological

examination that assessed the defendant to be competent to stand trial, the trial began as scheduled on




                      DI 207 5 at I. Unless otherwise noted, all references to docket items are to the criminal case
                      file, 98-cr-1023 (LAK).
          2

                      DI 2035 ,r,r 29-30.
          3

                      Id. i!30.
          4

                      DI 2075 at I.
          5

                      DI 2035 ,r 31.
              Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 3 of 9




                                                                                                      3

January 3, 2001. 6 During the trial, the defendant's memory began to retum. 7

                  On April 26, 2001 after the government rested, the Court asked whether the defendant

would testify. 8 Mr. Schmidt replied that the defendant had "no present intention oftestifying."9 The

Court adjourned. Mr. Schmidt then visited the defendant at the MCC. 10 According to the defendant,

Mr. Schmidt spent thirty minutes trying unsuccessfully to convince the defendant not to testify, at

which point Mr. Schmidt rose to leave and said that he would send "Kris" to prepare the defendant to

testify. 11 The defendant claims that he erroneously believed that "Kris" was a paralegal rather than an

attorney. 12 As a result, he allegedly believed that Mr. Schmidt did not suppmt his decision to testify

and would not zealously advocate for him if he insisted on doing so. 13 The defendant says that he

"capitulated" and that Mr. Schmidt spent another five or ten minutes with the defendant before

leaving. 14



        6

                  DI 2075 at 1.
        7

                  Id.; DI 2060, Declaration of Sam Schmidt, Ex. I at 3.
        8

                  DI 2075 at 2.
        9

                  Id.
         10

                  Id. at 3.
         11

                  DI 2035 ,r 36.
         12

                  Id.
         13

                  Id.   ,r 37.
         14

                  Id.
             Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 4 of 9



                                                                                                         4

                 On the next trial day, the defendant informed the Court of his decision not to testify .15

The Court allocuted the defendant on his decision and advised him that the decision whether to testify

ultimately was his choice to make. 16 The defendant was convicted, sentenced, then re-sentenced on

April 23, 2013 to a term of life imprisonment. 17 He is serving that sentence at the United States

Penitentiary, Administrative Maximum Facility, commonly known as "Super Max."

                 In March 2016, the defendant made an application for appointment of counsel for the

purpose of preparing a motion pursuant to 28 U.S.C. § 2255 to vacate or set aside his sentence on the

basis of ineffective assistance of counsel. 18 The motion gave no indication of the basis for the

ineffective assistance claim so the Court denied the application without prejudice to renew in a filing

containing a statement of the claim or claims and the basis for them, and an affidavit establishing

financial eligibility for appointment of counsel. 19 The defendant then made another application that

included an affidavit, a description of five claims of ineffective assistance, and a renewed request for

appointment of counsel.2° The Court treated the papers as a motion for relief under Section 225 5 and

reserved judgment on the request for appointment of counsel. 21

        15

                 Id.
        16

                 DI 2075 at 3.
        17

                 DI2017 at 2.
        18

                 DI 2007.
        19

                 DI 2009.
        20

                 DI 2015.
        21

                 DI 2014.
             Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 5 of 9




                                                                                                            5

                 After receiving and considering the government's response, the Court denied the

motion and the request for counsel with respect to all claims but one. 22 The Court, however, appointed

counsel to represent the defendant in pursuing his one remaining claim of ineffective assistance, which

is based on the allegation that his trial counsel coerced him not to testify .2 3 This memorandum and

order address that claim.




                                                Discussion

                 A claim of ineffective assistance is governed by the standard set forth in Strickland v.

Washington.2 4 To establish ineffective assistance, the defendant must show that: (I) his "counsel's

performance was deficient," and (2) the "deficient performance prejudiced the defense."25

                 The first prong of Strickland creates an "'objective standard ofreasonableness' for the

assessment of attorney performance."26 In assessing attorney performance, the Court is obliged to

"indulge a strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance," and not succumb to the influence or "distorting effects ofhindsight."27 The

second prong demands that the petitioner establish an actual adverse effect on the defense. In other


        22

                 DI 2023.
        23

                 DI2024.
        24

                 466 U.S. 668, 687-88 (1984).
        25

                 Id. at 687.
        26

                 Aparicio v. Artuz, 269 F.3d 78, 95 (2d Cir. 2001) (quoting Strickland, 466 U.S. at 688).
        27

                 Id.
             Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 6 of 9



                                                                                                            6

words, it is "not enough for the defendant to show that the errors had some conceivable effect on the

outcome of the proceeding," because "[v]irtually every act or omission of counsel would meet that

test. " 28 Instead, the defendant must show "that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. " 29

                 The defendant claims that Mr. Schmidt's thirty-minute effort to persuade the defendant

not to testify followed by his statement that he would send "Kris" to prepare the defendant for his

testimony amounted to coercion and overrode El-Hage's desire to testify. The Court must inquire

whether this alleged conduct was unreasonable and prejudicial to the defense. The question is not a

difficult one.

                 As the Supreme Court emphasized in Strickland, the inquiry into counsel's performance

is an objective one. Counsel's conduct, spending thirty minutes discussing the reasons that weighed

against El-Hage testifying, was objectively reasonable. So too was his statement that a member of his

team would come to begin preparing the defendant for his testimony .30 The defendant cannot establish

coercion on the sole basis of his alleged subjective belief that his counsel would not have supported

his decision to testify in the face of objectively reasonable attorney conduct. 31 The defendant's


        28

                 Strickland, 466 U.S. at 693.
        29

                 Id.
        30

                 See DI 2035   ,r 36; DI 2060, Declaration of Sam Schmidt, Ex. 1 at 4.
        31

                 Compare Nichols v. Butler, 953 F.2d 1550, 1553 (11th Cir. 1992) (finding ineffective
                 assistance of counsel where counsel threatened to withdraw during trial to coerce the
                 defendant not to testify), with United States v. Aguirre, 912 F.2d 555, 562-63 (2d Cir. 1990)
                 (holding that counsel did not coerce defendant not to testify by making plain his views that
                 defendant should not do so, to which defendant assented). See also United States v. Ailemen,
                 710 F. Supp. 2d 960, 970 (N.D. Cal. 2008) (stating that the court "cannot find that the trial
             Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 7 of 9




                                                                                                                   7

baseless assumption that "Kris" and only "Kris" would prepare the defendant to testify does not change

the calculus. 32     Moreover, there is no allegation that Mr. Schmidt acted unprofessionally or

threateningly at any point during those thirty minutes at the MCC. 33 Indeed, the defendant's own

account of this interaction describes Mr. Schmidt's actions as measured, considered, and

professional. 34 Thus, the defendant has failed to establish coercion.




                   court unconstitutionally denied defendant the right to testify based solely upon defendant's
                   allegation or subjective belief'); Haouari v. United States, 429 F. Supp. 2d 671, 678-79
                   (S.D.N.Y. 2006) (holding no ineffective assistance where counsel allegedly did not prepare
                   the defendant to testify despite defendant's request to do so, then advised defendant at the
                   close of the government's case not to testify, to which the defendant agreed "as a resnlt of [his
                   counsel's] insistence").

                   This conclusion is consistent also with other areas of criminal law that require more than a
                   mere subjective belief to establish coercion. See, e.g., United States v. Younis, No. I O-cr-813
                   (JFK), 2011 WL 1485134, at *4 (S.D.N.Y. Apr. 19, 2011) (explainingthatthetestofwhether
                   consent to a search was the product of coercion is an objective one that considers as part of
                   the totality of the circumstances the potentially "vulnerable subjective state ofthe person who
                   consents"); United States v. Baum, 380 F. Supp. 2d 187,210 (S.D.N.Y. 2005) (stating that
                   when "a guilty plea is challenged as being the product of coercion, our concern is not solely
                   with the subjective state of mind of the defendant, but also with the constitutional
                   acceptability of the external forces inducing the plea" (internal quotations and citations
                   omitted)).
        32

                   See DI 2060, Declaration of Sam Schmidt, Ex. I at 4 ("Kristian Larsen was an attorney and
                   an associate in my office ... I do not have a present recollection of whether I told Mr. El-
                   Hage that if he was going to testify that Mr. Larsen would assist in the preparation for his
                   testimony. Because of the substantial amount of time that would be needed to prepare Mr.
                   El-Hage, including reviewing testimony, previously admitted exhibits and other documents,
                   it is certainly possible or even likely that I would have had Mr. Larsen assist in the preparation
                   for Mr. El-Hage to testify. However, final preparation and presenting his testimony would
                   have been done by either myself or Mr. Dratel.").
        33

                   See DI 20351134, 36 (stating that Mr. Schmidt "explained" the reasons that weighed against
                   the defendant taking the stand and "informed" the defendant that Mr. Dratel shared the same
                   view, before standing to leave, turning, and saying that Schmidt wonld sent Kris to prepare
                   the defendant) (emphasis added).
        34

                   See id.
                 Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 8 of 9




                                                                                                            8

                     The defendant has failed also to establish prejudice. The government notes in its briefs

a number of issues that would have presented themselves had the defendant taken the stand. 35 The

Comi finds that there is a reasonable likelihood that defendant's testimony would have damaged his

defense - and does not find a corresponding likelihood that the testimony would have benefitted him.

                     The defendant claims that an evidentiary hearing is necessary to resolve the motion and

answer the following questions: whether (I) counsel advised the defendant that it was his decision

whether to testify, (2) the defendant was told that Dratel or Schmidt would conduct the final trial

preparation, (3) Kristian Larsen had adequate experience to prepare the defendant, and (4) the

defendant was advised not to testify because of potentially damaging cross-examination. 36

                     The first is not an issue on this motion because the defendant does not claim that he was

unaware of his right to make the ultimate decision whether to testify. The trial judge in fact so advised

him on the record. 37 He claims instead that his counsel would not have supported him ifhe chose to

do so. 38

                     The answer to the second is irrelevant because even if the defendant was not told

specifically that his trial counsel would conduct the final preparation, that fact would not render

counsel's statement that Kris would prepare the defendant coercive. Moreover, postulating how

counsel would have prepared the defendant to testify had he not "capitulated" is inappropriate on this


            35

                    See DI 2017 at 17-19; DI 2060 at 12-16.
            36

                     DI 2075 at 10.
            37

                     DI 2017, Ex. A at 5138-39.
        38

                    DI 2075 at 7.
               Case 1:16-cv-03119-LAK Document 34 Filed 04/30/19 Page 9 of 9




                                                                                                        9

motion and the facts before the Court. The third is answered by the Schmidt declaration. Finally, the

fourth is ilTelevant because the defendant's claim is not one that the advice not to testify was

umeasonable, but that it was delivered in a coercive manner. Accordingly, an evidentiary hearing is

unnecessary to resolve the motion. 39




                                                 Conclusion

                   Having reviewed the allegations of the motion and accepted the well-pleaded

allegations of fact as true for purposes of this analysis, the Court concludes that the defendant is not

entitled to relief and there are no issues of fact that require an evidentiary hearing. 40 The motion is

denied.

                   A certificate of appealability is denied. The Court concludes that any appeal herefrom

would not be taken in good faith within the meaning of28 U.S.C. § 1915.

                   SO ORDERED.

Dated:             April 30, 2019



                                                                     Le is . a an
                                                                United States Distr ct Judge




          39

                  See Chang v. United States, 250 F.3d 79, 85 (2d Cir. 2001).
          40

                  See id.
